DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/30/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the added amendments, a new grounds of rejection is made in view of Weisbrod et al. (PGPub US 2015/0216514 A1).
Applicant additionally argues that the references of record fail to disclose the subject matter of amended claim 7, and Examiner disagrees. Smith et al. teaches that “Inner guide wall 112 defines central passage 116 which is dimensioned to receive a surgical instrument and laterally confine the instrument within seal housing 102. Inner guide wall 112 is generally cylindrical in configuration and terminates in a distal arcuate surface 118” (PP [0033]), and this lateral confinement of the instrument can be considered to “guide” the distal end of the treatment tool to the seal opening. The limitations present in claim 7 are broad and do not specifically describe the structure of the guide section beyond its distal projection and arcuate shape, therefore Smith et al. still reads on the claim.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:
Claim 6, lines 1-3: “wherein the seal unit further comprising a seal that is configured to elastically deforms” contains a grammatical mistake and should be amended to read “wherein the seal unit further comprises a seal that is configured to elastically deform” instead.
Claim 9, lines 1-3: “wherein the seal unit further comprising a seal that is configured to elastically deforms” contains a grammatical mistake and should be amended to read “wherein the seal unit further comprises a seal that is configured to elastically deform” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisbrod et al. (PGPub US 2015/0216514 A1).
With respect to claim 1, Weisbrod et al. discloses a trocar apparatus (see Fig. 3A) comprising: a trocar comprising: a pipe section (303) configured to be inserted into a body cavity and a head section (305) that is disposed at a proximal side of the pipe section (303) and is larger in diameter than the pipe section (303); a trocar shaft (301) configured to be attached to the trocar when the trocar is inserted into the body cavity (see Fig. 3A), the trocar shaft (301) comprising: a shaft member (101 in Fig. 1), a puncture member (109) formed at a distal end of the shaft member (101), and a small 
    PNG
    media_image1.png
    481
    253
    media_image1.png
    Greyscale
diameter member (103) being formed on the puncture member side of the shaft member (101); a seal unit disposed in the head section (see annotated Fig. 3B right, see also Fig. 3I for view without trocar shaft), the seal unit comprising: a first mount that has a first mount opening, whereby a relationship between a length L1 from the distal end of the puncture member (109 in Fig. 1, see also annotated figure below) to a small diameter member (103) and an interval L2 in the axial direction of the trocar from a boundary position, the boundary position being between the pipe section and the head section to the first mount opening, satisfied the conditional formula (A) given below: L1 > L2 (L1 is greater than L2, note that L2 is defined broadly).
Regarding claim 2, Weisbrod et al. further discloses wherein the length L1 (see annotated Fig. 3B above) is the same as a length from the distal end to a proximal end of the puncture member (unmarked portion below 317, see also 109 in Fig. 1) in the axial direction.
Regarding claim 3, Weisbrod et al. further discloses a functional section (see Figs. 3A-I, “functional section” is incredibly broad and does not require the camera structure as disclosed in the present specification) disposed at the distal end of the pipe section of the trocar (323 in Fig. 3F), the functional section being a retractable type that is configured to be displaced (PP [0131]: "In some embodiments, anchors 323 are positioned along a distal portion of external cannula 315, as will be further elaborated. To begin the anchor deployment, in some embodiments, for example as seen in FIG. 3E, the user lifts up cap 325 of anchor applicator 327, pulling anchor applicator 327 up until it reaches a position in which it is adapted for forcing down anchor thrusting elements 331") between a storage position (see Fig. 3B) where the functional section is stored in the pipe section and a deployed position (see Fig. 3F) where the functional section is deployed in a direction projecting from the outer peripheral surface of the pipe section (PP [0131]: "To advance anchors 323 towards the tissue, for example as shown in FIG. 3F, the user pushes cap 325 back down in the abdominal direction, while simultaneously grasping the assembly and pulling in the proximal direction away from the abdomen") wherein the small diameter member (103 in Fig. 1) is provided at the proximal side of the puncture member (109) in the shaft member (101) and in the storage position (see Fig. 3B), the functional section is configured to be received in a space between the pipe section and the small diameter member ("configured to be received" is still broad, also see Fig. 14, the trocar shaft is translatable through the trocar and the functional section can be placed in a space between the pipe section and the small diameter member).
Regarding claim 5, Weisbrod et al. further discloses a rear cover (see uppermost face of unmarked seal unit in Fig. 12) that covers the seal unit in the head section from the proximal side and has a rear cover opening (1201) that is centrally aligned with the pipe section in a radial direction (see Fig. 12), wherein the puncture member and the shaft member are configured to be inserted through the rear cover opening (PP [0202]: "a head portion at a proximal end of the cannula comprises an insertion hole 1201, through which the trocar and/or other surgical instruments are introduced to cannula").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod et al. (PGPub US 2015/0216514 A1) in view of Smith et al. (PGPub US 2005/0212221 A1).
Regarding claim 6, Weisbrod et al. fails to explicitly disclose wherein the seal unit further [comprises] a seal that is configured to elastically [deform] to fit on the outer periphery of a treatment tool when the treatment tool is inserted into the pipe section, and the seal is a dome-type seal that comprises a seal opening that is centrally aligned with the pipe section in a radial direction, through which the treatment tool is inserted, and has a dome shape protruding to a distal side of the trocar.
	However, in the related field of seal assemblies included in trocar access devices (abstract), Smith et al. teaches a trocar apparatus (200 in Figs. 1-2) comprising a pipe section (202) and a head section (100) disposed at the proximal side of the pipe section (202) that is larger in diameter than the pipe section (202). Smith et al. further discloses a seal unit (see Fig. 4) disposed in the head section (100) having a first mount (138 in Fig. 8) that has a first mount opening and wherein the seal unit (see Fig. 4) further comprises a seal (142 in Fig. 8) that is configured to elastically deform to fit on the outer periphery of a treatment tool (PP [0043]: “Contact with the seal member 142 can cause some deformation of the seal member 142. The instrument slides along the surface of the gimbal mount 104 and/or the seal member 142, to the aperture 154. Aperture 154 stretches to accommodate the instrument diameter, as necessary”) when the treatment tool is inserted into the pipe section (202 in Fig. 14), and the seal (142 in Fig. 8) is a dome-type seal that comprises a seal opening (154) that is centrally aligned with the pipe section (202) in a radial direction through which the treatment tool is inserted and has a dome shape protruding to the distal side of the trocar (see Fig. 8).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Weisbrod et al. disclosure to incorporate the teachings of Smith et al. and include wherein the seal unit further [comprises] a seal that is configured to elastically [deform] to fit on the outer periphery of a treatment tool when the treatment tool is inserted into the pipe section, and the seal is a dome-type seal that comprises a seal opening that is centrally aligned with the pipe section in a radial direction, through which the treatment tool is inserted, and has a dome shape protruding to a distal side of the trocar. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of seals that would have yielded predictable results since the seal unit of Smith et al. is also contemplated for use with a trocar and because the seal of Smith et al. facilitates maintaining a tight fluid interface about the inserted instruments to prevent gas or fluid leakage during a surgical procedure, which is desirable in order to maintain the atmospheric integrity of the procedure (PP [0026]: “The seal assembly contemplates the introduction and manipulation of various types of instrumentation adapted for insertion through a trocar and/or cannula assembly while maintaining a fluid tight interface about the instrumentation to preserve the atmospheric integrity of a surgical procedure from gas and/or fluid leakage”).
Regarding claim 7, Weisbrod et al. fails to explicitly disclose a centering guide provided on a proximal side of the dome-type seal that is configured to guide a distal end of the treatment tool to the seal opening when the treatment tool is inserted via a guide section, the centering guide comprising: the guide section projecting to the distal end side with an arcuate shape that is aligned along the dome-shape of the dome-type seal and a guide opening formed at a distal end of the guide section and through which the treatment tool is configured to be inserted; and a second mount disposed at a proximal end side of the centering guide that supports the centering guide and comprises a second mount opening that is larger in diameter than the guide opening.
	Smith et al. further teaches a centering guide (112 in Fig. 4) provided on a proximal side of the dome-type seal (142) that is configured to guide the distal end of the treatment tool to the seal opening (154) when the treatment tool is inserted via a guide section (118, capable of performing this function since arcuate surface 118 of 112 limits the movement of the tool radially, PP [0033]: “Inner guide wall 112 defines central passage 116 which is dimensioned to receive a surgical instrument and laterally confine the instrument within seal housing 102. Inner guide wall 112 is generally cylindrical in configuration and terminates in a distal arcuate surface 118”), the centering guide (112) comprising the guide section (118) projecting to the distal side with an arcuate shape that is aligned along the dome-shape of the dome type seal (142 in Fig. 8, see 151 and 152 in Fig. 4 for reference, 118 is arcuate and follows the shape of the dome) and a guide opening (opening through 112) formed at a distal end side of the guide section (118) and through which the treatment tool is configured to be inserted (see Fig. 14); and a second mount (140 in Fig. 8) disposed at a proximal end side of the centering guide (112) that supports the centering guide (112) and comprises a second mount opening (opening at bottom of 140) that is larger in diameter than the guide opening (154).
	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Weisbrod et al. reference to incorporate the teachings of Smith et al. and include a centering guide provided on a proximal side of the dome-type seal that is configured to guide a distal end of the treatment tool to the seal opening when the treatment tool is inserted via a guide section, the centering guide comprising: the guide section projecting to the distal end side with an arcuate shape that is aligned along the dome-shape of the dome-type seal and a guide opening formed at a distal end of the guide section and through which the treatment tool is configured to be inserted; and a second mount disposed at a proximal end side of the centering guide that supports the centering guide and comprises a second mount opening that is larger in diameter than the guide opening. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of internal seal unit structures that would have yielded the predictable result of laterally confining the instrument within seal housing (PP [0033]: “Inner guide wall 112 defines central passage 116 which is dimensioned to receive a surgical instrument and laterally confine the instrument within seal housing 102. Inner guide wall 112 is generally cylindrical in configuration and terminates in a distal arcuate surface 118”).
Regarding claim 8, Weisbrod et al. as modified by Smith et al. further discloses wherein in the guide section (118 in Fig. 4), a natural length L3 is defined as a length of a deformable part that is configured to be elastically deformed toward the proximal side when the trocar shaft inserted in the guide opening (opening through 118) is pulled out, which is a length from an opening edge of the guide opening (opening through 118) to the second mount opening (opening through 140, unmarked in Fig. 4 see Fig. 8) when no external force is applied to the deformable part and an interval L4 is defined as an interval in the axial direction between the second mount opening (opening through 140) and the rear cover opening (1201 of Weisbrod et al., see also comparable rear cover opening 116 in Smith et al.), further wherein a relationship between the natural length L3 and the interval L4 satisfies the conditional formula (B) given below: L3 < L4 (see annotated Fig. 4 below).

    PNG
    media_image2.png
    609
    729
    media_image2.png
    Greyscale

Regarding claim 9, Weisbrod et al. as modified by Smith et al. further discloses wherein the seal unit (see internal seal unit in Fig. 4) includes a seal (142 in Fig. 8) which elastically deforms to fit on the outer periphery of a treatment tool (see Fig. 14) when the treatment tool is inserted into the pipe section (303 in Weisbrod et al., see also comparable pipe section 202 of Smith et al.), and the thickness of the seal (142 in Fig. 8 of Smith et al., see approximation in annotated Fig. 14 below) is defined as T; and a relationship between an opening diameter OPD1 of the rear cover opening and the maximum diameter D1 of the puncture member (“a”, in this case the width of 202 will be used as D1 since the width of that inner lumen is the maximum allowable width of any inserted puncture member) satisfies the conditional formula (C) given below: OPD1 > D1 + T (see annotated figures below).

    PNG
    media_image3.png
    465
    798
    media_image3.png
    Greyscale

Regarding claim 10, Weisbrod et al. fails to explicitly disclose wherein an opening edge of the rear cover opening (1201 in Fig. 12) is chamfered.
	However, Smith et al. further teaches a rear cover (106 in Fig. 4), wherein an opening edge of the rear cover (106) opening is chamfered (see annotated Fig. 4 below).

    PNG
    media_image4.png
    479
    835
    media_image4.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Weisbrod et al. disclosure to incorporate the teachings of Smith et al. and include wherein an opening edge of the rear cover opening is chamfered. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of rear cover opening structures that would have yielded predictable results, since the rear cover opening of Smith et al. is also configured for the insertion of instruments therethrough (PP [0026]: “The seal assembly contemplates the introduction and manipulation of various types of instrumentation adapted for insertion through a trocar and/or cannula assembly while maintaining a fluid tight interface about the instrumentation to preserve the atmospheric integrity of a surgical procedure from gas and/or fluid leakage”) and because providing a chamfered edge would not impede or alter this function in any way.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 4 filed on 4 could either not be found or was not suggested in the prior art of record.
With respect to claim 4, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the functional section comprises a camera, in combination with the other limitations of the independent claim.
	The closest prior art is Weisbrod et al., which discloses each of the limitations as described above, including a functional section (see Figs. 3A-I, “functional section” is incredibly broad and does not require the camera structure as disclosed in the present specification) disposed at the distal end of the pipe section of the trocar (323 in Fig. 3F), the functional section being a retractable type that is configured to be displaced (PP [0131]: "In some embodiments, anchors 323 are positioned along a distal portion of external cannula 315, as will be further elaborated. To begin the anchor deployment, in some embodiments, for example as seen in FIG. 3E, the user lifts up cap 325 of anchor applicator 327, pulling anchor applicator 327 up until it reaches a position in which it is adapted for forcing down anchor thrusting elements 331") between a storage position (see Fig. 3B) where the functional section is stored in the pipe section and a deployed position (see Fig. 3F) where the functional section is deployed in a direction projecting from the outer peripheral surface of the pipe section (PP [0131]: "To advance anchors 323 towards the tissue, for example as shown in FIG. 3F, the user pushes cap 325 back down in the abdominal direction, while simultaneously grasping the assembly and pulling in the proximal direction away from the abdomen") wherein the small diameter member (103 in Fig. 1) is provided at the proximal side of the puncture member (109) in the shaft member (101) and in the storage position (see Fig. 3B), the functional section is configured to be received in a space between the pipe section and the small diameter member ("configured to be received" is still broad, also see Fig. 14, the trocar shaft is translatable through the trocar and the functional section can be placed in a space between the pipe section and the small diameter member).
	However, Weisbrod et al. fails to disclose wherein the functional section comprises a camera, since the functional section of Weisbrod et al. comprises suture anchors instead. Furthermore, the prior art of record does not suggest any motivation to modify the Weisbrod et al. disclosure to arrive at these features.
Bayer et al. is another close piece of prior art, which discloses a functional section (58 in Fig. 8) disposed at the distal end of the pipe section (18) of the trocar (12), the functional section (58) being a retractable type that is displaceable (PP [0065]: "The bottom housing 64 exhibits a decline shape or distally facing sloped surface 66, which allows the retraction of a trocar from a cannula to push the camera capsule 58 from a position inside the cannula lumen to a position outside the cannula lumen") between a storage position where the functional section (58) is stored in the pipe section (18) and a deployed position (see Fig. 8) where the functional section (58) is deployed in a direction projecting from the outer peripheral surface of the pipe section (18), wherein the small diameter member (see annotated Fig. 6 above) is provided at the proximal side of the puncture member (48 in Fig. 8) in the shaft member (46) and accommodates the functional section (58) in the storage position (“accommodates” is broad language, note in Fig. 8 that they can sit next to each other in Figs. 1 and 8), and wherein a step (see annotated Fig. 8 in previous Office action) is formed at the boundary between the puncture member (48) and the small diameter member (see annotated Fig. 8 in previous Office action). 
	However, Bayer et al. fails to disclose the limitation in claim 1: the small diameter member having a smaller diameter than the shaft member. Furthermore, it would not be obvious to modify this reference to include a small diameter member having a smaller diameter than the shaft member because the camera (16 in Fig. 8) specifically deploys when the trocar shaft (14) pushes on it (PP [0065]: “The bottom housing 64 exhibits a decline shape or distally facing sloped surface 66, which allows the retraction of a trocar from a cannula to push the camera capsule 58 from a position inside the cannula lumen to a position outside the cannula lumen”) and a thinner shaft diameter portion would interfere with this.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771